Citation Nr: 1140711	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-31 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an effective date earlier than December 29, 2008, for the grant of service connection for a heart condition to include cardiomyopathy with congestive heart failure.  

2. Entitlement to an effective date earlier than December 19, 2008, for the grant of service connection for a respiratory condition to include complications of pneumonia, bronchitis, interstitial pneumonitis and respiratory failure.

3. Entitlement to a temporary total rating based on hospitalization from December 19, 2008 to January 27, 2009, for the service-connected heart condition.  

4. Entitlement to temporary total disability rating for convalescence under 38 C.F.R. § 4.30 from January 28, 2009 to April 14, 2009, for the service-connected heart condition.  

5. Entitlement to temporary total disability rating for convalescence under 38 C.F.R. § 4.30 from January 28, 2009 to April 14, 2009, for the service-connected respiratory condition.  

6. Entitlement to an initial rating in excess of 60 percent for a heart condition prior to April 15, 2009.

7. Entitlement to an initial rating in excess of 30 percent for a respiratory condition prior to April 15, 2009.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1991 to March 1992, from April 1992 to April 1994 and from January 2003 to January 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision in June 2009, granted service connection for a heart condition to include cardiomyopathy with congestive heart failure with an evaluation of 60 percent effective January 24, 2009; and granted service connection for a respiratory condition to include complications of pneumonia, bronchitis, interstitial pneumonitis and respiratory failure with an evaluation for a 30 percent rating effective December 29, 2008.  The rating decision denied entitlement to a temporary total 100 percent evaluation based on hospitalization.  

In December 2009, the Veteran filed a notice of disagreement regarding the effective date of the grant of service connection for a heart condition and respiratory condition, the initial ratings of these disabilities, and denial of a temporary and total rating, specifying that he was entitled to this rating due to hospitalization and convalescence.  A statement of the case was issued in June 2010 and a Form 9 Appeal was received in August 2010 whereby the Veteran clearly indicated that he was only appealing the issues currently listed on the title page of this decision.  In his Form 9 Appeal, the Veteran specifically indicated that he was not appealing the issue of individual unemployability, a rating higher than 60 percent from April 15 2009 for the heart condition and a rating higher than 30 percent from April 15, 2009 for a respiratory condition.  During the Board hearing in January 2011, the Veteran reiterated that he was withdrawing his claim for total disability rating based on individual unemployability as well as compensation for military drill pay for fiscal year 2008.  During the hearing the Veteran confirmed that the issues listed on the title page of this decision are the issues he continued to appeal.  

A rating decision in June 2010, granted an earlier effective date for service connection for the respiratory condition effective December 19, 2008 with an evaluation of 100 percent and an evaluation of 30 percent was assigned from February 1, 2009.  Entitlement to temporary total benefits under 38 C.F.R. § 4.29 for the service-connected respiratory condition were established from December 19, 2008 to January 31, 2009.  The rating granted an earlier effective date of December 29, 2008 for the heart condition and continued the 60 percent rating.  

In September 2010, the Veteran filed a claim of service connection for scars on the left arm, right torso, chest, and neck.  The Board hereby refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1. From December 19, 2008 to January 27, 2009, the Veteran was hospitalized for multiple problems including a heart condition, an informal claim was received on December 29, 2008 and a formal claim was filed in January 2009; there was no pending claim, formal or informal, before December 19, 2008.

2. From December 19, 2008 to January 27, 2009, the Veteran was hospitalized for a respiratory condition, an informal claim was received on December 29, 2008, and a formal claim was filed in January 2009; there was no pending claim, formal or informal, before December 19, 2008.

3. The Veteran's service-connected heart condition required hospitalization in excess of 21 days.  

4. The Veteran's cardiac intubation in January 2009 necessitated at least 3 months of convalescence following hospital discharge, including an inability to return to work; and necessity for continued use of a wheel chair and cane.

5. The Veteran's thoracoscopy in December 2008, which required hospitalization until January 27, 2009, necessitated at least 3 months of convalescence following hospital discharge, including an inability to return to work; and necessity for continued use of a wheel chair and cane.

6. In light of the grant for a temporary total rating based on hospital treatment for the heart condition from December 19, 2008 to January 31, 2009; and for a temporary total rating based on the need for convalescence from February 1, 2009 to April 14, 2009, following surgical treatment for a heart condition, there is no longer a controversy regarding the benefit sought as to the issue of entitlement to an initial rating in excess of 60 percent for a heart condition prior to April 15, 2009.

7. In light of the grant for a temporary total rating based on the need for convalescence from February 1, 2009 to April 14, 2009, following surgical treatment for a respiratory condition, there is no longer a controversy regarding the benefit sought as to the issue of entitlement to an initial rating in excess of 30 percent for a respiratory condition prior to April 15, 2009.


CONCLUSIONS OF LAW

1. An effective date of December 19, 2008, for the grant of service connection for a heart condition to include cardiomyopathy with congestive heart failure is established.  U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.155, 3.400 (2011).  

2. The criteria for an effective date earlier than December 19, 2008, for the grant of service connection for a respiratory condition to include complications of pneumonia, bronchitis, interstitial pneumonitis and respiratory failure, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011).

3. The criteria are met for the assignment of a temporary total rating based on hospital treatment for the heart condition from December 19, 2008 to January 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 (2011). 

4. The criteria are met for the assignment of a temporary total rating based on the need for convalescence from February 1, 2009 to April 14, 2009, following surgical treatment for a heart condition.  38 U.S.C.A. §§ 1155, 5107 (West 2002): 38 C.F.R. § 4.30 (2011).

5. The criteria are met for the assignment of a temporary total rating based on the need for convalescence from February 1, 2009 to April 14, 2009, following surgical treatment for a respiratory condition.  38 U.S.C.A. §§ 1155, 5107 (West 2002): 38 C.F.R. § 4.30 (2011).

6. There is no longer an issue of fact or law before the Board pertaining to the claim of an initial rating in excess of 60 percent for a heart condition prior to April 15, 2009.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010). 

7. There is no longer an issue of fact or law before the Board pertaining to the claim of an initial rating in excess of 30 percent for a respiratory condition prior to April 15, 2009.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

On the claim for an earlier effective date, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudication, content-complying VCAA notice on the underlying claims of service connection by letters dated in February 2009, April 2009 and in May 2009.  Where, as here, the claims have been granted and effective dates have been assigned, the claims have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  

Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As there is no indication of the existence of additional evidence to substantiate the claims on appeal, no further assistance to the Veteran is required to comply with the duty to assist.

There is no longer an issue of fact or law before the Board pertaining to the claims for initial higher ratings for the service connected heart condition and respiratory condition prior to April 15, 2009 and compliance with the VCAA is moot.  In light of the favorable disposition, that is, granting the Veteran's claim for a temporary total rating based on hospitalization from December 19, 2008 to January 31, 2009 for the service-connected heart condition, the claim for a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 from February 1, 2009 to April 14, 2009 for the service-connected heart condition and the claim for a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 from February 1, 2009 to April 14, 2009 for the service-connected respiratory condition, further discussion here of compliance with the VCAA with regard to these claims is not necessary.

Effective Date for the Grant of Service Connection 
for a Heart Condition and Respiratory Condition

Legal Criteria

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Analysis

A report of contact dated December 29, 2008, showed that the Veteran's spouse called, and indicated the Veteran was in the hospital on a ventilator and wanted to file a claim for a temporary total rating.  The VA employee in the report characterized the call as an informal claim.  

A statement dated on January 24, 2009, was received from the Veteran whereby he indicated that he was hospitalized at the Hospital for Special Care after he was transferred on January 9, 2009 from the Rockville General Hospital.  He stated that his respiratory failure resulted in congestive heart failure.  In the notice of disagreement in December 2009, and during his hearing in January 2011, the Veteran contended that the effective date of service connection for his heart condition should be December 19, 2008, since he claimed this was the date of onset for both the heart condition and the respiratory condition.  The rating decision in June 2010, granted an earlier effective date for service connection for the respiratory condition effective December 19, 2008 based on the onset of hospitalization on December 19, 2008, which was followed by his wife's call to VA on December 29, 2008, which the RO construed as an informal claim, and then was followed by the Veteran's formal claim filed in January 2009.  

The rating decision in June 2010, also granted an earlier effective date for service connection for the heart condition effective December 29, 2008 based on the Veteran's wife's call to VA on December 29, 2008, which the RO construed as an informal claim, and then was followed by the Veteran's formal claim filed in January 2009.

The Veteran from December 19, 2008 to January 27, 2009 was hospitalized for both a respiratory condition and a heart condition.  As his claim for a respiratory disorder was granted effective December 19, 2008 based on a hospital record followed by an informal claim that same month and then a formal claim in January 2009, and so as to accord the Veteran due process and resolve any reasonable doubt the Board finds that an effective date of December 19, 2008 for service connection for the heart condition is warranted.   38 U.S.C.A. §§ 5107, 5110(a); 38 C.F.R. §§ 3.155, 3.400.  

In the Form 9 Appeal received in August 2010, the Veteran contended that for the grant of service connection for a respiratory disorder he should be entitled to an effective dated one year prior to the hospitalization on December 19, 2008 based on 38 C.F.R. § 3.151(b); however this regulation is inapplicable as it applies to pension claims and the Veteran in December 2008 filed a claim for compensation for service connection for a respiratory condition.  In January 2011, the Veteran's spouse testified that the Veteran had a history of multiple respiratory problems, to include pneumonia and bronchitis, and requested a retroactive date prior to December 19, 2009 for a lung disorder.  While the Veteran's spouse asked for one year of retroactivity under 38 C.F.R. § 400.02, such a regulation is not a part of the C.F.R.  

Although the statement of the case indicates that the claim was received on December 8, 2008, this appears to be a typographical error as there is no claim in the claims folder, formal or informal pertaining to a heart condition or respiratory condition, prior to December 19, 2008.  Further, as the Veteran's last period of active duty service ended in January 2004, and his informal claim was received in December 2008, the effective date cannot be the date following discharge as the application for service connection for a heart condition or a respiratory condition was not received within one year of discharge.  38 U.S.C.A. § 5110(b)(1).  

For these reasons, the Board finds no legal basis for awarding service connection for a heart condition or respiratory condition earlier than December 19, 2008.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claim for an effective date earlier than December 19, 2008, for the grant of service connection for a heart condition or respiratory condition the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Temporary Total Rating under 38 C.F.R. § 4.29 
for the Service-Connected Heart Condition

Legal Criteria

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  
38 C.F.R. § 4.29.  

Analysis

During the Board hearing in January 2011, the Veteran's spouse testified that she is a medical professional and that when the Veteran was admitted to the hospital on December 19, 2008 he suffered congestive heart failure.  She stated that the Veteran's hospitalization from December 19, 2008 to January 9, 2009 was for both lung and cardiac involvement and on January 9, 2009 he was transferred from Rockville General Hospital to Hospital for Special Care, where he remained until January 27, 2009.

The transfer summary dated January 9, 2009 from Rockville General Hospital shows that during the hospitalization the Veteran's medical issues included cardiomyopathy of unclear etiology, severe deconditioning, transient atrial fibrillation with ventilatory support, episode of hypotension and congestive heart failure.  Echocardiogram performed in the hospital showed a low ejection fraction.  During the hospitalization the Veteran also was under cardiac management.  A private medical record in June 2009, showed the Veteran had a history of congestive heart failure six months earlier requiring intubation.  

As the Veteran has been awarded an earlier effective date of December 19, 2008 for the service-connected heart condition in this decision and as there was hospital treatment from December 19, 2008 to January 9, 2009 and from January 9, 2009 to January 27, 2009 for the service-connected heart condition, the Veteran meets the criteria under 38 C.F.R. § 4.29 requiring VA hospital treatment for a period in excess of 21 days for a service-connected condition.  

In affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected heart condition was involved in the condition requiring VA hospital treatment from December 19, 2008 to January 27, 2009.  As the RO has already granted the Veteran a temporary total rating for VA hospital treatment for the service-connected respiratory condition from December 19, 2008 to January 31, 2009, and so as to accord the Veteran due process and resolve any reasonable doubt as the Veteran was hospitalized for both a respiratory condition and a heart condition, the Board finds that a temporary total rating for VA hospital treatment for the service-connected heart condition from December 19, 2008 to January 31, 2009 is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.29.  

Temporary Total Rating for Convalescence under 38 C.F.R. § 4.30 
for the Service-Connected Heart Condition and Respiratory Condition

Legal Criteria

A temporary total rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least 1 month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).





Analysis

As decided above, service connection has been in effect for the Veteran's heart condition since December 19, 2008.  Service connection also has been in effect for the respiratory condition since December 19, 2008.  

The Veteran contends that from December 19, 2008 to January 27, 2009 he was hospitalized for his service-connected heart condition and respiratory condition and convalesced from January 28, 2009 to April 14, 2008.  In a statement dated in April 2010, the Veteran indicated that after he was discharged on January 27, 2009, he was unable to walk more than 50 feet without a cane, was unable to stand for more than a few minutes and was unable to operate a motor vehicle.  He noted he had to convalescence for three months

During the Board hearing in January 2011, the Veteran's spouse testified that she is a medical professional, has a bachelor's of science in biology, is a licensed emergency medical technician, a nursing student, and a certified critical incident stress debriefer.  She testified that when the Veteran was admitted to the hospital on December 19, 2008 he suffered congestive heart failure.  She stated that the Veteran's hospitalization from December 19, 2008 to January 9, 2009 was for both lung and cardiac involvement and on January 9, 2009 he was transferred from Rockville General Hospital to Hospital for Special Care, where he remained until January 27, 2009.  The Veteran's spouse explained that after the Veteran was discharged on January 27, 2009, he was given an interdisciplinary discharge summary which set out his instructions for his period of convalescence, requiring supervision and use of a wheel chair.  She noted the Veteran was able to walk small distances but required supervision, at times a contact guard and had to undergo physical therapy.  The Veteran's spouse stated that the Veteran was unable to drive until March and returned to work on April 15, 2009.  She clarified that following his hospitalization from December 1998 to January 2009, doctors instructed that the Veteran needed a period of recovery for purposes of recuperation and they actually discouraged him from returning to work in April.  

Records from the Rockville General Hospital show that on December 19, 2008 the Veteran was admitted with difficulty breathing.  The assessment included bilateral pneumonia with a history of Hodgkin lymphoma and hemoptysis.  Hospital records on December 24, 2008 show the Veteran had respiratory failure and underwent a tight mini thoracoscopy, wedge resection and drainage of pleural fluid.  Informed consent was obtained for this procedure and general anesthesia was provided.  The transfer summary dated January 9, 2009, shows that during the hospitalization the Veteran's other medical issues included acute respiratory failure, extensive bilateral alveolar interstitial infiltrated, nonspecific interstitial pneumonitis, cardiomyopathy of unclear etiology, severe deconditioning, transient atrial fibrillation with ventilatory support, episode of hypotension and congestive heart failure.  The report indicated that during the hospitalization the Veteran underwent a bronchoscopy with a biopsy, thoracoscopy with wedge resection and drainage of pleural fluid and had a triple lumen catheter placed.  The summary noted that the Veteran was admitted on December 19th with breathing problems and had to be placed on a ventilator.  Echocardiogram performed in the hospital showed a low ejection fraction.  During the hospitalization the Veteran also was under cardiac management.  

A patient discharge summary sheet from the Hospital for Special Care, dated on January 27, 2009, shows the Veteran was admitted on January 9, 2009 for respiratory failure, which was complicated by cardiomyopathy and atrial fibrillation.  The record instructed the Veteran to have supervision  with transfers from standing to the floor, from the floor to standing, from wheel chair to car and from car to wheel chair.  He had to use a cane for balance when walking and a wheel chair for longer distances and when he had nowhere to sit.  He was to walk 50 feet independently with a cane and up to a maximum of 150 feet.  Outpatient treatment three times per week was recommended for endurance, gait and balance.  Private records from February 2009 to March 2009 show the Veteran was undergoing rehabilitation to overcome weakness that was hindering his functional motions.  

A private medical record in June 2009, showed the Veteran had a history of congestive heart failure six months earlier requiring intubation.  

The evidence shows that during the hospitalization from December 2008 to January 2009, the Veteran had a thoracoscopy for his respiratory condition which required informed consent and anesthesia and intubation for his heart condition.  Both are invasive surgical procedures, after which the evidence discussed above shows the Veteran was severely weakened and had to convalesce.  His wife testified that as late as April 15, 2009, the doctors wanted to him to convalesce.  As the Veteran's spouse is a medical professional, her testimony is competent evidence that his doctors indicated that upon hospital discharge in January 2009, the Veteran had to convalesce for at least three months due to his surgical treatment.  The Board notes that a layperson's account of what a physician said is not competent medical evidence, but a medical professional's account of what another medical professional said is competent evidence.  Robinette  v. Brown, 8 Vet. App. 69, 74-77 (1995); Flynn v. Brown, 6 Vet. App. 500, 503  -04 (1994).  Further, the Court explained, in Felden v. West, 11 Vet. App. 427, 430 (1998), that entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 requires, at minimum, that a report of hospital discharge (or an outpatient release) indicate that the Veteran underwent surgery that would require one or more months for the Veteran to return to a healthy state.  As noted by the Court, the term "convalescence" does not necessarily entail in-home recovery and thus speaks directly to a determination about how long of a period of convalescence is needed to recover after a surgical procedure.  Felden v. West, 11 Vet. App. at 430  

As the Veteran is service connected for a heart condition and respiratory condition, effective December 19, 2008, and the record reflects a period of convalescence for three months and the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) following the Veteran's surgical procedures for a respiratory condition and heart condition, the Board finds that the criteria for a temporary total rating under 38 C.F.R. § 4.30 have been met for the Veteran's heart condition and respiratory condition.  As a total disability rating for hospitalization under 38 C.F.R. § 4.29 has been granted for the respiratory condition and heart condition from December 19, 2008 to January 31, 2009, a temporary total disability rating for convalescence under 38 C.F.R. § 4.30, for a heart condition and respiratory condition is warranted from February 1, 2009 to April 14, 2009.  

An Initial Rating in Excess of 60 percent for a Heart Condition 
Prior to April 15, 2009 
and 
An Initial Rating in Excess of 30 percent for a Respiratory Condition 
Prior to April 15, 2009

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a) . 

All questions in a matter which under section 511(a) of title 38, United States Code, is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board. Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) . 

The Board of Veterans' Appeals may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

In this context, the Board observes that the RO in a rating decision in June 2010, granted entitlement to temporary total benefits under 38 C.F.R. § 4.29 for the service-connected respiratory condition from December 19, 2008 to January 31, 2009.  In this decision the Board is granting entitlement to a temporary total rating based on hospital treatment under 38 C.F.R. § 4.29 for a heart condition to include from December 19, 2008 to January 31, 2009; and, entitlement to a temporary total disability rating for convalescence under 38 C.F.R. § 4.30, for a heart condition and respiratory condition from February 1, 2009 to April 14, 2009.  As a result, there is no longer a question or controversy remaining with respect to entitlement to an initial rating in excess of 60 percent for a heart condition prior to April 15, 2009 and entitlement to an initial rating in excess of 30 percent for a respiratory condition prior to April 15, 2009.  38 C.F.R. § 3.4  Accordingly, the appeal is dismissed.


ORDER

An effective date of December 19, 2008, for the grant of service connection for a heart condition to include cardiomyopathy with congestive heart failure is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date earlier than December 19, 2008, for the grant of service connection for a respiratory condition to include complications of pneumonia, bronchitis, interstitial pneumonitis and respiratory failure, is denied.  

Entitlement to a temporary total rating based on hospital treatment under 38 C.F.R. § 4.29 for a heart condition to include cardiomyopathy with congestive heart failure is granted from December 19, 2008 to January 31, 2009, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a temporary total disability rating for convalescence under 38 C.F.R. § 4.30, for a heart condition to include cardiomyopathy with congestive heart failure is granted from February 1, 2009 to April 14, 2009, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a temporary total disability rating for convalescence under 38 C.F.R. § 4.30, for a respiratory condition to include complications of pneumonia, bronchitis, interstitial pneumonitis and respiratory failure is granted from February 1, 2009 to April 14, 2009, subject to the laws and regulations governing the award of monetary benefits. 



The appeal of entitlement to an initial rating in excess of 60 percent for a heart condition prior to April 15, 2009 is dismissed.

The appeal of an initial rating in excess of 30 percent for a respiratory condition prior to April 15, 2009 is dismissed. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


